Title: From George Washington to Thomas Tillotson, 26 July 1778
From: Washington, George
To: Tillotson, Thomas


          
            Sir,
            [White Plains, 26 July 1778]
          
          You are to proceed, immediately, with two assistants to Doctor Isaac Foster D. Director
            in the Eastern department, and take his instructions for the procuring of hospital
            furniture, medicines instruments, and such things as may be thought necessary in the
            formation of a military & flying hospital for the use and benefit of the troops
            under the command of Major General Sullivan, at Providence, Rhode Island, in case or
            provided a proper hospital arrangement has not already taken place in that quarter
            either by the orders of Major General Sullivan or Doctor Foster. But should there be as
            yet no establishment of this kind you will repair to and continue with Major General
              Sulliva[n] in the faithful exercise of the several
            functions of your profession till dismissed by General Sullivan, the commander in that
            quarter, or the commander  in chief of the army of the United States.
            Given at Head Quarters this 26th day of July 1778.
          
            G. W——n
          
        